Bates, Judge,
delivered the opinion of the court.
The plaintiff was appointed by the County Court of St. Louis County its agent, to transfer stock in the Pacific Railroad to persons who held certificates of payment of a railroad tax, in lieu of which they were entitled to have stock transferred to them by the county.
The plaintiff was at the same time secretary of the Pacific Railroad.
The plaintiff having acted as such agent for some time, brought this suit to recover compensation for his services. When he resigned his agency, he presented to the County Court a bill for seven hundred dollars for his services, payment of which was refused. He got a verdict and judgment for that amount, seven hundred dollars, and the defendant appealed to this court.
At the trial, the court instructed for the plaintiff, that if plaintiff was appointed by the defendant such agent, and acted as such, and his services were of any value, then the law implies a promise by the defendant to pay the plaintiff the value of his services. It is objected to this instruction, that the court cannot be bound by an implied promise. This objection is not well taken. It is very true that the County Court can only bind the county by doing things which are authorized by law to be done; but if the law authorizes the court to have work done for the county, the obligation to pay for the work when done follows necessarily.
The authority of the court to appoint the agent is perfect, and the obligation to pay him for his work results from his appointment and his performance of the work.
*389An instruction was given for the defendant, limiting the recovery to what the services were reasonably and fairly worth.
The court refused two instructions asked by the defendant. The first is as follows:
“ The jury are instructed that if they believe from the evidence in the cause, that, at the time of making the appointment of the plaintiff as agent of the County of St. Louis, to make the transfers of the stock of the County of St. Louis in the Pacific Railroad Company, the late St. Louis County Court did not intend such appointment to be a matter of compensation, and so informed the plaintiff when he made application for payment of an account, charging for compensation for the first quarter’s services in pursuance of such appointment, and refused to pay plaintiff for the same, then plaintiff is not entitled to recover for any services rendered after the date of such refusal.”
This instruction, in the form in which it is written, was properly refused; because there was no evidence of the intention of the court, and the plaintiff was not bound by a mere intention. The promise of the defendant to pay the plaintiff was merely implied from circumstances, and that implication could be rebutted by other circumstances connected with the same matter; and among these is the refusal of the court to pay his first bill. The court could then have dismissed him from the service of the county, and likewise he could have declined to perform further service for the county. The fact of his continuing to perform the services is not conclusive, either upon the county that it was bound to pay him, or upon him that the services were without reward from the county. Other circumstances might be shown to make more visible their relations to each other; among these was the fact that the Pacific Railroad, of which the plaintiff was secretary, with his knowledge, ordered that he should without charge make the transfers for the county, which transfers the railroad was interested in having made correctly.
*390The Circuit Court rejected the evidence of that resolution of the Pacific Railroad, and in so doing we think erred, as it tended to explain the terms upon which the plaintiff continued to make the transfers thereafter. It would not conclude the plaintiff, but it was a fact which the jury might consider in determining the question, whether the plaintiff did not make the transfers as a part of his duty as secretary of the Pacific Railroad, and that his compensation was included in his salary as such secretary.
For this error the judgment is reversed and the cause remanded.
Judges Bay and Dryden concur.